Citation Nr: 1541912	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.  

2.  Entitlement to service connection for a recurrent skin disorder to include tinea cruris and tinea pedis.  

3.  Entitlement to service connection for erectile dysfunction (ED).  

4.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  

5.  Entitlement to a compensable disability evaluation for the Veteran's myositis for the period prior to July 16, 2014.  

6.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's fibromyalgia for the period on and after July 16, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1988 to July 1992.  The Veteran served in Southwest Asia.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Manchester, New Hampshire, Regional Office (RO) which, in pertinent part, established service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of June 17, 2013.  In September 2013, the RO denied service connection for TBI residuals and ED.  In January 2014, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his PTSD and the denial of service connection for TBI residuals and ED.  In March 2014, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In August 2014, the RO, in pertinent part, denied service connection for tinea.  In August 2014, the Veteran submitted a NOD with the denial of service connection for tinea.  In December 2014, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for TBI residuals, tinea claimed as due to an undiagnosed illness, ED, and an initial evaluation in excess of 30 percent for the Veteran's PTSD.  In December 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  

In March 2015, the RO, in pertinent part, denied a compensable evaluation for the Veteran's myositis.  In March 2015, the Veteran submitted a NOD with that decision.  

In May 2015, the Veteran was afforded a hearing before a VA DRO.  A hearing transcript was prepared and incorporated into the record.  In August 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veterans Law Judge granted the Veteran's Motion to Advance on the Docket.  A hearing transcript was prepared and incorporated into the record.  

In September 2015, the RO, in pertinent part, recharacterized the Veteran's service-connected myositis as fibromyalgia; assigned a 40 percent evaluation for that disability; and effectuated the award as of July 16, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In July 2015, the Veteran submitted a Veteran's Supplemental Claim (VA Form 21-526b) in which he sought service connection for both chronic fatigue syndrome (CFS) and headaches.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  

The issues of service connection for both a recurrent skin disorder and ED and the evaluation of both the Veteran's PTSD and his myositis/fibromyalgia are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

TBI residuals were initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for TBI residuals have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for TBI residuals.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for TBI Residuals

The Veteran asserts that service connection for TBI residuals is warranted as he sustained a head trauma when he jumped from an armored personnel carrier (APC) during combat; fell backwards; and struck the back of his head on the vehicle's track.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a TBI or other head injury.  His service personnel records reflect that he served in Southwest Asia and was awarded the Combat Infantryman Badge.  Therefore, the Veteran's participation in combat is conceded.  

VA clinical documentation dated in 2014 reflects that the Veteran was treated for TBI residuals.  A March 2014 VA neuropsychology evaluation states that the Veteran sustained a "mild concussion" during a deployment and "[a]t some point after he returned home, he began experiencing headaches, photosensitivity, problems with memory and word-finding, stuttering, and had a poor sense of smell."  A March 2014 VA TBI/polytrauma consultation report states that the Veteran presented a history of jumping during combat and falling "backwards striking his head on an APC track causing him to see stars and be transiently disoriented."  The Veteran was diagnosed with "post-concussive headaches with migrainous features."  

The report of a November 2014 VA PTSD examination, the examiner indicated that the Veteran had not been diagnosed with a TBI and such disability was "not shown in records reviewed."  Given that the examiner clearly was not provided with the Veteran's complete VA clinical documentation for review, the Board finds that the November 2014 VA PTSD examination report is of limited probative value.  

A June 2015 VA neurological treatment record states that the Veteran was again diagnosed with "post-concussive headaches with migrainous features."  

At the August 2015 Board hearing, the Veteran testified that his TBI residuals were manifested by recurrent headaches and a knot on his head.  He stated that: "[w]e were engaged by the enemy over in, uh, Desert Storm and, uh, I jumped off the APC and I fell backwards and cracked the back of my head on the, uh, the tracks;" "I got back up and went on doing what I had to do;" and he now had "a bump like a nugget on the side of my head from where I hit the APC on the track."  

The Veteran asserts that he sustained head trauma during combat.  He served in Southwest Asia; participated in combat; and was awarded the Combat Infantryman Badge.  Treating VA medical personnel found that the Veteran sustained an in-service concussion and diagnosed him with "post-concussive headaches with migrainous features."  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for TBI residuals.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for TBI residuals is granted.  



REMAND

Recurrent Skin Disorder

The Veteran advances that service connection for a recurrent skin disorder is warranted as he initially manifested and was treated for a foot fungal infection during basic training which eventually spread to his genital region.  

At the August 2015 Board hearing, the Veteran testified that he had experienced a foot fungal infection and rash since basic training; his skin complaints were treated with foot powder by Army medics; and the disorder was exacerbated by humidity in Korea and dryness in the desert while he was stationed in those locations during active service.  

The Veteran's service treatment records do not refer to a recurrent skin disorder.  A June 2014 VA dermatological treatment record states that the Veteran presented a history of "an ongoing groin and foot rash as well as a full body itch which has been bothering him for the last 20 years."  He clarified that he did not have the foot rash prior to military service.  The Veteran was diagnosed with tinea pedis and tinea cruris.  The report of a July 2014 VA skin examination states that the Veteran presented a history of "tinea in groin and feet for several years."  The Veteran was diagnosed with tinea.  The examiner commented that "[i]t is documented that he could be prediabetic and this is a potential etiology of his skin condition, not any exposures during active duty service."  She did not address the Veteran's subjective history of an in-service fungal infection.  A September 2014 VA treatment record states that the Veteran was diagnosed with tinea pedis and tinea cruris.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the June 2014 VA skin examination report does not address the Veteran's subjective history of in-service rashes including their exacerbation while he served in Southwest Asia, the Board finds that further VA skin examination is required.  

ED

The Veteran asserts that service connection for ED is warranted as the claimed disorder is etiologically related to either his PTSD or the medications prescribed for treatment of that disorder.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, TBI residuals, chronic sinusitis with rhinitis and otitis media, tinnitus, and fibromyalgia.  

At the August 2015 Board hearing, the Veteran testified that he had been told by an urologist that his ED was related to his PTSD medication.  The Veteran clarified that he received his ongoing medical treatment solely through VA.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The clinical findings of record are in apparent conflict as to whether the Veteran's has recurrent ED and, if so, what is the etiology of the disorder.  The report of a September 2013 VA male reproduction system examination conveys that the Veteran "does not have a diagnosis of ED at this time and has never had any treatment or evaluation for ED."  An August 2014 written statement from the Veteran's girlfriend relates that the Veteran had experienced ED for many years.  The November 2014 VA PTSD examination report states that the Veteran was diagnosed with ED.  The examiner concluded that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition" as "[t]here is no research evidence that I am aware of to suggest that ED is caused by PTSD."  The examiner did not address the relationship, if any, between the Veteran's ED and the medications prescribed for treatment of his PTSD.  

Given the apparent conflicts in the clinical record as to the nature and etiology of the Veteran's claimed recurrent ED, the Board finds that further VA urological evaluation would be helpful in resolving the issues raised by the instant appeal.  

PTSD

In light of the Board's award of service connection for TBI residuals above and the overlapping nature of TBI residuals and PTSD symptomatologies in general, the Board finds that further VA psychiatric evaluation is necessary to ascertain the current nature and severity of the Veteran's service-connected PTSD disability picture.  

Myositis/Fibromyalgia

The Veteran has submitted a timely NOD with denial of an increased evaluation for his myositis (now characterized as fibromyalgia).  The AOJ has not issued a SOC which addresses that.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2015.  
2.  Schedule the Veteran for a VA skin examination to evaluate the nature and etiology of the Veteran's claimed recurrent skin disorder.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's subjective history of an in-service fungal infection of the feet and exacerbation of his symptoms while he was serving in Southwest Asia; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA urological examination to address the current nature and etiology of the Veteran's claimed recurrent ED.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified ED had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities and/or the medication prescribed to treat the disorders.  

Service connection is currently in effect for PTSD, TBI residuals, chronic sinusitis with rhinitis and otitis media, tinnitus, and fibromyalgia.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's PTSD upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran which addresses the issues of a compensable evaluation for the Veteran's myositis for the period prior to July 16, 2014, and an evaluation in excess of 40 percent for his fibromyalgia for the period on and after July 16, 2014.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


